Citation Nr: 0739482	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 
percent for a post-operative herniated lumbar disc with 
arachnoiditis. 

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to a service-connected disability. 

3.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability. 

4.  Entitlement to service connection for radiculopathy of 
the lower extremities, to include as secondary to a service-
connected disability. 

5.  Entitlement to service connection for incontinence, to 
include as secondary to a service-connected disability.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran 
initially requested to be scheduled for a personal hearing 
before a Decision Review Officer (DRO) in January 2006.  A 
DRO hearing was conducted in March 2006.  In a September 2007 
statement, the veteran indicated that in May 2007 he had 
requested to appear for a video conference hearing before a 
Veterans Law Judge.  The veteran is entitled to a hearing 
before a Veterans Law Judge, either in person, or via video 
conference in lieu of an in-person hearing, if he so chooses.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2007).  
A video conference hearing has not been scheduled, nor is 
there any indication that the appellant has withdrawn his 
hearing request pursuant to 38 C.F.R. § 20.704(b) and (e).  
Video conference hearings are scheduled by the RO; therefore, 
the Board must remand the case to the RO so that a video 
conference hearing can be scheduled.  See 38 C.F.R. §§ 
20.700(e), 20.704(a) (2007).

Accordingly, the case is remanded for the following action:

1.  The RO should schedule the appellant 
for a video conference hearing before a 
Veterans Law Judge of the Board as soon 
as it may be feasible.  The RO should 
send notice of the scheduled hearing to 
the veteran and his representative, a 
copy of which should be associated with 
the claims file.  

2.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
